Campbell, C. J.,
delivered the opinion of the court.
The second instruction asked by the appellant should have been given. Not the value of the strip of land taken as a strip alone was the criterion of compensation, but its value in relation to the whole tract of which it was a part. A parcel of land in that shape might in itself be of little value, when in connection with that from which it was severed its value would be great. The proper measure of damages is the difference in value of the whole tract before and after the taking of the strip by the appellee.
According to the only evidence of valuation of the land before the jury, the sum allowed the appellant was less than is necessary to make her whole with reference to the damage done her by the appropriation of her land to the use of the appellee.

Decree reversed, new trial granted, and cause remanded.